Citation Nr: 1810085	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-36 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1990 to February 1994, with service in Southwest Asia.  His decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran was scheduled to appear for a hearing before a member of the Board in April 2015, but he failed to appear.  As the Veteran did not provide any explanation for his failure to appear at the April 2015 hearing, the hearing request is considered withdrawn.  

This case was previously before the Board in June 2015 and remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, difficulty in understanding complex commands, memory impairment, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  

2.  In an October 2015 letter, the Veteran was asked to provide information necessary to adjudicate her claim of entitlement to a TDIU, to include submitting a completed VA Form 21-8940.  Over a year has lapsed since the initial request, and she has not submitted the requested evidence and information.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017). 

2.  By failing to submit requested information and/or forms for critical evidence needed to properly adjudicate her claim of TDIU, the Veteran has abandoned such claim, and her appeal in this matter must also be considered abandoned.  38 U.S.C. §§ 5107, 7105(d)(5) (2012); 38 C.F.R. § 3.158(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The Veteran contends that his PTSD has been more severe than currently evaluated and that he is entitled to a higher rating.  The Veteran also indicates that his 2012 VA examination was inadequate as the examiner did not spend enough time with him and seemed uninterested, and his GAF was underrated.  The Veteran reports anxiety, depressed mood, and mild to moderate panic attacks more frequently than once per week.  He also reports that he has never been married or able to hold a relationship.  He maintains that he has short term memory loss daily, which includes losing items and forgetting where he is going at times when he is walking.  He believes that he has been passed over for promotions at work due to his memory loss, inability to understand complex commands, and inability to deal with others. He reports that he has a "short fuse" in dealing with people, does not care about his appearance or dress, and is no longer motivated in life and only wants to sleep.  See September 2012 notice of disagreement; December 2013 VA Form 9; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244   (1995).

At the Veteran's January 2012 VA examination, he reported social avoidance, difficulty interacting with people, panic attacks, nervousness, difficulty with memory and concentration, and a "short" temper.  The Veteran further reported that he was seen in the emergency room for chest pain and was diagnosed with stress and anxiety.  The examiner assigned the Veteran a GAF score of 60 to 65 and noted that the Veteran had mild to moderate PTSD symptoms.  He also noted that the Veteran had rapid and mild psychomotor agitation secondary to his anxiety and nervousness.  An August 2012 VA addendum opinion was obtained and the examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Veteran's VA treatment records show the Veteran reported trouble sleeping, nightmares, and waking up with a "bad" feeling and "impending doom."  He also described racing thoughts and unwanted intrusive thoughts.  He reported being forgetful and having a loss of interest in his old hobbies.  The Veteran also reported that he cannot maintain a relationship.  It was also noted that he sometimes misses work due to anxiety and stress.  He was assigned a GAF score of 47.  See March 2012 VA treatment record.  A July 2012 VA treatment record revealed that he had frequent flashbacks and that social relationships were too stressful for him.  His VA mental health provider noted that he reviewed the VA examination report and believed that the GAF score assigned was too high.  Rather, he noted that the Veteran had moderate to severe PTSD as the Veteran has serious impairment in social functioning.  The mental health provider assigned a GAF score of 45.  

Treatment records from 2012 and 2013 further confirmed that the Veteran had flashbacks, nightmares, intrusive thoughts, and social avoidance behavior.  A November 2012 VA treatment record described the PTSD as moderate to severe.  An August 2013 VA treatment record revealed that he has social anxiety and that he even has difficulty getting the "courage" to go to work.  An April 2014 VA treatment record revealed that he quit his job as it was too stressful.  His GAF score was 45.  

Lay statements from the Veteran's family further reveal that he has difficulty in social situations and that he has anxiety and depression.  See May 2012 statements from the Veteran's sister, mother, and aunt.

As there was evidence that the Veteran's disability had worsened since his 2012 VA examination, see April 2014 VA treatment record and September 2014 informal hearing presentation, the Board remanded the Veteran's claim in June 2015 to obtain a VA examination.

In a May 2016 statement the Veteran, the Veteran reported that he had not been able to work a 40 hour week the majority of the time and could not stay with the same company for more than one to two years.  He reported that he was unemployed at that time.  However, at the September 2016 VA examination, the Veteran reported that he was working full time as a plumber and had been with the company since July 2016.  He reported previous employment as a plumber from 2014 to 2016.  He also reported that he owned several rental properties which he managed.  He denied significant job related difficulties.  He reported that he completed two to three online classes and struggled with the interactions required with other students in the online course.  

The September 2016 VA examiner determined the Veteran had occupational and social impairment with reduced reliability productivity.  The examiner noted there was nothing remarkable about his appearance; he was alert and oriented in all spheres; his thought processes were logical and coherent; he was an accurate historian; his speech was fluent with rate and volume within normal limits; no psychotic processes were evident; his affect was appropriate; his judgment and insight appeared grossly intact; and he denied violent ideation, thoughts, intent and plant towards self and others.  Symptoms of depressed mood, anxiety, suspiciousness, and difficulty in establishing and maintaining effective work and social relationships were noted and the Veteran reported a feeling of impending doom.  The Board acknowledges that the examiner noted that data from the exam suggests that the client has prolonged history of salient avoidant behaviors, with regard to avoiding social interactions and settings that may cue negative affective responses associated with trauma related stressors.  Consequently, without such avoidance, which is in itself consistent with PTSD, the client would likely endorse PTSD symptoms with greater severity.  

The symptoms shown at the VA examination are consistent with VA treatment records at that time.  In regard to work, in a March 2017 statement, the Veteran clarified that he was working, but rarely able to work a full week and sometimes (yearly) quits for months at a time, including for three months in 2016.  He maintained that his supervisor was aware of the situation and allowed him to work short weeks as needed. 

The evidence of record does not show suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; or inability to establish and maintain effective relationships.  The Board acknowledges that the evidence shows the Veteran has a short temper at times and difficulty adapting to stressful circumstances.  However, the Veteran maintains good relationships with his family members and PTSD impacts the Veteran's work only minimally.  Accordingly, the Veteran does not have occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The Board concludes the Veteran does not meet the criteria for an evaluation in excess of 50 percent. 

II.  TDIU

The Veteran reported that he quit his job, in part due to stress, during the appeal period, which raised a claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  See April 2014 VA treatment record.  

When evidence requested in connection with an original claim or a claim for increase is not furnished within a year of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  In June 2015, the Board remanded the issue of entitlement to a TDIU for further development.  In an October 2015 letter, the Veteran was asked to provide a completed VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  Over a year has lapsed, and the Veteran has not submitted this VA form necessary to adjudicate a claim of entitlement to a TDIU rating.  Although the record contains some information regarding his employment history, there is insufficient information necessary to adjudicate a claim for a TDIU rating.  In such circumstances, proper adjudication on the merits is not possible.  The governing regulation in this situation, 38 C.F.R. § 3.158 (a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).  Notably, the Court has held that even if an appellate is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).  Accordingly, the Board has no recourse but to conclude that because of he did not provide the requested information, the Veteran has abandoned his claim.  As such, the Board finds that the appeal concerning entitlement to a TDIU must be denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied.




____________________________________________
STEVEN D. REISS

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


